             Case 4:21-cv-04751-KAW Document 12 Filed 09/10/21 Page 1 of 5




 1   James K. Schultz, Esq. (SBN 309945)
     Kenneth A. Ohashi, Esq. (SBN 230440)
 2
     Brittany L. Shaw, Esq. (SBN 331773)
 3   SESSIONS, ISRAEL & SHARTLE, L.L.P.
 4
     1545 Hotel Circle South, Suite 150
     San Diego, CA 92108-3426
 5   Tel: 619/758-1891
 6   Fax: 877/334-0661
     jschultz@sessions.legal
 7   kohashi@sessions.legal
 8   bshaw@sessions.legal
     Attorneys for Defendant Unifin, Inc.
 9
10                         UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
12
13
     ANGELINA DONEZ,                          )   Case No: 4:21-cv-4751-KAW
14                                            )
                                              )
15
                  Plaintiff,                  )   AMENDED JOINT STIPULATION
                                              )
                                              )   TO EXTEND DEADLINES;
16         vs.                                )
                                              )   ORDER (AS MODIFIED)
17                                            )
     UNIFIN, INC.; and DOES 1-5               )   [Local Rule 6-1(a)]
18                                            )
                  Defendants.                 )
19                                            )
                                              )
20                                            )
                                              )
21
22         Plaintiff Angelina Donez (“Plaintiff”) and Defendant Unifin, Inc.
23   (“Defendant”) (collectively, the “Parties”), by and through undersigned counsel,
24   hereby stipulate and agree as follows:
25         WHEREAS, Defendant requires additional time to investigate the matter;
26   and
27

                                      1
      AMENDED JOINT STIPULATION TO EXTEND DEADLINES; ORDER (AS MODIFIED)
             Case 4:21-cv-04751-KAW Document 12 Filed 09/10/21 Page 2 of 5




 1         WHEREAS, the Parties have commenced discussions to explore an
 2   informal resolution of this Action in good faith;
 3         WHEREAS, the Parties agree that a brief extension of current deadlines
 4   will facilitate discussions for a possible early settlement of the matter; and
 5         WHEREAS, this is the Parties’ first request for an extension of any
 6   deadlines in this Action;
 7         The Parties agree and stipulate to extend the following deadlines currently
 8   pending in this Action:
 9
10         1. Defendant Unifin, Inc.’s time within which to respond to the Complaint
11             is extended from 9/1/2021 to 9/15/2021.
12
13         2. The Parties’ last day to meet and confer re: initial disclosures, early
14             settlement, ADR process selection, and discovery plan, is extended to
15             8/31/2021 to 9/14/2021.
16
17         3. The Parties’ last day to file Rule 26(f) Report, complete initial
18             disclosures or state objection in Rule 26(f) Report and file Case
19             Management Statement per Standing Order re Contents of Joint Case
20             Management Statement, is extended from 9/14/2021 to 9/28/2021.
21
22         4. The INITIAL CASE MANAGEMENT CONFERENCE (CMC) is
23             continued from 9/21/2021, to a date at least two (2) weeks thereafter
24             subject to the Court’s calendar availability.
25
26         IT IS SO STIPULATED.
27

                                      2
      AMENDED JOINT STIPULATION TO EXTEND DEADLINES; ORDER (AS MODIFIED)
            Case 4:21-cv-04751-KAW Document 12 Filed 09/10/21 Page 3 of 5




 1   Dated: September 1, 2021          THE GRACE LAW GROUP, APC
 2
                                 /s/ Scott M. Grace
 3
                                 Scott M. Grace
 4                               Attorney for Plaintiff
                                 Angelina Donez
 5
 6
 7                               SESSIONS, ISRAEL & SHARTLE, L.L.P.
 8
                                 /s/ James K. Schultz
 9                               James K. Schultz
10                               Attorney for Defendant Unifin, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                      3
     AMENDED JOINT STIPULATION TO EXTEND DEADLINES; ORDER (AS MODIFIED)
            Case 4:21-cv-04751-KAW Document 12 Filed 09/10/21 Page 4 of 5




 1                           SIGNATURE ATTESTATION
 2                                 [Local Rule 5-1(i)(3)]
 3         I hereby attest that I have obtained concurrence in the filing the content of
 4   this document from counsel for plaintiff, and have obtained his authorization to
 5   affix his electronic signature to this document.
 6
 7                                   /s/   James K. Schultz
                                           James K. Schultz
 8
                                     Attorney for Defendant Unifin, Inc.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                      4
     AMENDED JOINT STIPULATION TO EXTEND DEADLINES; ORDER (AS MODIFIED)
            Case 4:21-cv-04751-KAW Document 12 Filed 09/10/21 Page 5 of 5




 1                              ORDER (AS MODIFIED)
 2         Pursuant to the foregoing Stipulation, and for good cause shown, the Court
 3   orders as follows:
 4
 5         1. Defendant Unifin, Inc.’s time within which to respond to the Complaint
 6            is extended from 9/1/2021 to 9/15/2021.
 7
 8         2. The Parties’ last day to meet and confer re: initial disclosures, early
 9            settlement, ADR process selection, and discovery plan, is extended to
10            8/31/2021 to 9/14/2021.
11
12         3. The Parties’ last day to file Rule 26(f) Report, complete initial
13            disclosures or state objection in Rule 26(f) Report and file Case
14            Management Statement per Standing Order re Contents of Joint Case
15            Management Statement, is extended from 9/14/2021 to 10/19/2021.
16
17         4. The INITIAL CASE MANAGEMENT CONFERENCE (CMC) is
18                                         10/26/2021
              continued from 9/21/2021 to ______________      1:30 PM.
                                                         at ______________
19
20
21   IT IS SO ORDERED AS MODIFIED.
22
              Septmber 10 2021
     Dated: _____________,
23                                             HON. KANDIS A. WESTMORE
24                                             United States Magistrate Judge
25
26
27

                                     5
     AMENDED JOINT STIPULATION TO EXTEND DEADLINES; ORDER (AS MODIFIED)
